Citation Nr: 1811403	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-01 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial rating in excess of 50 percent prior to March 13, 2017, and to a rating in excess of 70 percent thereafter, except for the periods during which the Veteran received temporary total ratings, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran served on active duty from July 1965 to March 1970.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs Regional Office (RO) in Fort Harrison, Montana.  

During the pendency of the appeal, the RO increased the initial rating assigned for the Veteran's PTSD to 50 percent and then assigned a 70 percent rating effective March 13, 2017.  These rating increases, however, do not represent a complete grant of the benefits sought on appeal because the ratings assigned do not represent the maximum rating available for PTSD.  Thus, this issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board remanded the claim in August 2014 and again in July 2016.  The matter is now again before the Board for adjudication.  


FINDING OF FACT

The Veteran experienced occupational impairment and difficulty adapting to stressful circumstances during all periods on appeal, but did not experience total occupational and social impairment at any time.


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent, but no more, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist).

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

VA must consider all favorable lay evidence of record.  38 U.S.C. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, and the medical evidence cited below.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability on appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

Under the applicable rating criteria for mental disorders, including the Veteran's service-connected PTSD, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

The maximum rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  

A veteran may only qualify for a given initial or increased rating based on mental disorder by demonstrating the particular symptoms associated with that percentage in the rating criteria, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Although a veteran's symptomatology is the primary consideration in assessing a disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for that rating.  Id.; 38 C.F.R. § 4.130. 

Effective August 4, 2014, VA promulgated an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated DSM references by deleting references to the DSM-IV and DSM-IV Text Revision and replacing them with references to the updated version, the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  79 Fed. Reg. 45,093-02 (Aug. 4, 2014).  This rule expressly states that its provisions do not apply to claims that have been certified to or were pending before the Board, the Court of Appeals for Veterans Claims, or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014.  Accordingly, because the Veteran's appeal was initially certified to the Board in May 2011, the DSM-IV version applies in this case. See May 2011 VA Form 8.  

The Veteran was initially awarded service connection for PTSD by way of the June 2010 rating decision on appeal.  A 30 percent initial rating was assigned.  He filed an appeal as to the initial rating assigned.  The May 2011 rating decision increased the initial rating to 50 percent.  An April 2017 rating decision awarded a 70 percent rating, effective March 13, 2017.  The Veteran was granted temporary 100 percent ratings for hospitalizations of greater than 21 days during the intermittent periods during that time for PTSD.  The question in this appeal is whether a rating in excess of 50 percent is warranted during the pendency of the appeal prior to March 13, 2017, and whether a rating in excess of 70 percent is warranted for the period since March 13, 2017, outside of the intermittent periods during which a 100 percent rating is already assigned.

The Veteran filed his claim in January 2010.  At the time of an April 2010 VA examination, he reported problems with anger and not wanting to be around people.  He described himself as withdrawn and alienated.  He also noted a history of being insubordinate at work, as well as nightmares and night sweats about twice per week interfering with his sleep.  He also reported difficulty concentrating, anxiety and tension.  Because of difficulty controlling anger, he reported experiencing conflict with others.  The examiner observed appropriate dress and adequate grooming, but an anxious mood and affect.  Although the Veteran reported difficulty concentrating, the examiner noted his responses to questions were goal directed.  There were no reported delusions or hallucinations and the examiner reported, "Suicidal ideation is vehemently denied.  Homicidal fantasies are acknowledged but with no intent to act."  The examiner also noted the Veteran prior divorces and attributed marital difficulties to his PTSD-related anger.  The examiner concluded that the Veteran has occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks dur his to his PTSD, but that he is generally satisfactorily functioning with routine behavior, self-care and normal conversation.  The examiner did comment that the Veteran has difficulty maintaining employment because of difficulty with his anger and poor tolerance of being around others.

2010 records associated with the Veteran's Social Security Administration file show symptoms consistent with those shown in the VA examination report, including irritability and difficulty getting along with others.  January 2011 records from treatment with a private social worker show consistent reports of symptoms of irritability and isolation with a denial of suicidal ideation.  He reports little contact with his children and difficulty in communication with everyone.  This clinical also noted that sometimes while he is talking, he will lose his train of thought and stop and start again.  A February 2011 mental health note suggests recent suicidal thoughts following the death of the Veteran's first wife, however, March 2011 VA clinical notes show a return to denial of suicidal ideation, although the Veteran then reported an increase in his anxiety.  This record also shows short term memory problems.

On VA examination in May 2011, the Veteran reported ongoing counseling and that he felt a little better than he did the year prior, especially related to his level of anger, but that he still gets anxious and angry.  He reported anger sometimes volatile to the point of threats or violence and he reported anxiety with some panic attacks.  He acknowledged past periods of violence, but that none was present this year.  The Veteran also described improving relationships with some of his family.  He described occasional suicidal ideation/urges, but no plan.  The examiner noted the Veteran as casually dressed and groomed.  The examiner indicated the absence of impairment of thought processes or communication, but noted communication occasionally gets misinterpreted by irritability.  The Veteran's wife reported his grooming had slackened.  His panic attacks were noted as frequent in the past, although the Veteran's wife suggested he was minimizing these at the time of the examination.  Impulse control was noted as mainly verbal and sometimes physical, but somewhat improved.  The Veteran remained isolated, noting he has close relationships with only his wife and brother.

May 2013 clinical notes show the Veteran reports having five grown children, but having no contact with them.  He also reported being married four times.  He reported that he and his current wife do not do anything together and she has moved into another bedroom.  He again reported suicidal ideation without a plan, nothing he has thought of suicide but it is not something he would ever do.

June 2014 VA outpatient notes show the Veteran reported an increase in paranoia, including blocking his door at home.  He recognized an increase in alcohol use and non-compliance with medication, which the clinician noted as the possible cause.  The Veteran was oriented in all spheres and dressed in his usual style of dress with good hygiene.  Speech was normal, and there was no evidence of suicidal or homicidal ideation, or hallucinations of any sort.  

The Veteran again underwent VA examination in October 2014.  The examiner recognized both PTSD and an alcohol use disorder.  The Veteran reported that he and his wife split up and divorced in January 2014.  The Veteran reported being close to one brother, with the other brother he was close to having passed away earlier in 2014.  The Veteran continued to report irritability, denying getting into physical fights, but recognizing verbal arguments at times.  The examiner noted the PTSD symptoms as including depressed mood, anxiety, difficulty establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The Veteran reported to the examination with appropriate grooming and hygiene and a polite and cooperative attitude.  His speech was clear and understandable, but somewhat slowed and broken in flow.  There was no delusional thought content.  The Veteran again reported occasionally thinking of suicide, but without any plan or intent.  He denied any homicidal thoughts.  There were no reported hallucinations or obsessive/compulsive thoughts or behaviors.

Ongoing clinical records show consistent symptoms.  The Veteran was afforded another VA examination in March 2017.  This examiner again reported occupational and social impairment with deficiencies in most areas.  He again reported thinking about suicide, but having no plan or intent.  Ongoing sleep disturbance was again noted, as well as depressed mood, anxiety, suspiciousness, weekly panic attacks, near-continuous depression, impairment of short and long term memory, flattened affect, intermittently illogical, obscure or irrelevant speech, impaired judgement, impaired abstract thinking, disturbances of motivation or mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, inability to establish effective relationships, impaired impulse control, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.

Most recently, in September 2017, a VA examiner evaluated the Veteran's PTSD in relation to his claim for the now awarded total disability rating based upon individual unemployability (TDIU).  This examiner also reported occupational and social impairment with deficiencies in most areas.  He reported reconnecting with his older daughter, but remaining estranged from his other children.  The symptoms of his PTSD listed were identical to those listed in the March 2017 examination report.  At this examination, he was noted to be marginally groomed and casually dressed with an unkempt appearance.  He was again anxious at the time of this examination.  The examiner noted that the Veteran's PTSD includes severe limitations in impulse control, cognitive thinking skills, memory and interpersonal skills.

In sum, throughout the pendency of this claim, the clinical record, Social Security Administration records and VA examination reports have shown a consistent level of disability with symptoms the Board finds can be likened to occupational and social impairment with deficiencies in most areas due to symptoms such as suicidal ideation, interference with this speech, depression and panic attacks, impaired impulse control, neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances and an inability to establish and maintain effective relationships.  Each of these are criteria for a 70 percent rating for PTSD.  Although the Veteran does not have every symptom listed under the criteria for a 70 percent rating, that is not what is required.  The Board finds the severity of his symptoms throughout the pendency of this claim most closely approximate occupational and social impairment, with deficiencies in most areas.  Thus, a 70 percent rating is warranted for the entire period on appeal.

However, the evidence of record does not support a rating of 100 percent, the only higher disability evaluation available, at any time other than those intermittent periods related to hospitalizations, which the Veteran has already received the temporary total ratings.  At no time has the Veteran, a VA examiner or a clinical treatment provider suggested that the Veteran's symptoms cause total occupational and social impairment.  The record does not reflect that the Veteran has at any point demonstrated the symptoms associated with a 100 percent rating, or other symptoms of similar severity, frequency, and duration.  Delusions or hallucinations have not been shown. The Veteran has also not reported gross impairment in thought processes or communication, inappropriate behavior, an inability to perform the activities of daily living, or any of the other markers of total occupational and social impairment due to PTSD, nor the did VA examiners or clinical treatment providers.  Thus, a 100 percent rating for PTSD is not warranted.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating than that assigned herein under any applicable diagnostic code.  Consideration has been given to assigning staged ratings; however, at no time during the period in question, other than the established temporary total periods, has the Veteran's PTSD warranted more than the 70 percent rating being assigned.  Fenderson v. West, 12 Vet. App. 119 (1999).

Further, VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114.  SMC is a "special" monthly compensation in addition to that which the Veteran otherwise receives for his service-connected disability or disabilities.  SMC is payable at the housebound (HB) rate where the Veteran has a single service-connected disability rated as 100-percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently HB by reason of service-connected disability or disabilities.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).  As of this decision, the Veteran's PTSD is rated at 70 percent.  In November 2017, the RO issued a rating decision awarding TDIU.  A review of the RO's decision, however, reveals that the Veteran's TDIU is awarded based upon the impact of the Veteran's combined service-connected disabilities, including his PTSD and his coronary artery disease.  Thus, the TDIU cannot be considered the single service-connected disability rated as 100 percent disabling.  The criteria for consideration of SMC at the HB rate are not met and SMC is not being considered further.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record with regard to the disability at issue.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial rating of 70 percent, but no higher, for PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


